                 Case 1:19-cv-02436-ER Document 80 Filed 05/26/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
SCOTTSDALE INSURANCE COMPANY,
as successor in interest to policies originally                    Civil Action No.: 1:19-cv-02436-ER
underwritten by Western Heritage Insurance
Company,                                                           DEFAULT JUDGMENT

                                 Plaintiff,

                 -against-

RAZZAL HOSPITALITY AND MANAGEMENT,
INC., R J E, an infant under the age of 14 years by
his M/G/G ANDREA T E and ANDREA T E,
individually, THE CITY OF NEW YORK, NEW
YORK CITY DEPARTMENT OF HOMELESS
SERVICES, 2242 REALTY LLC, and LCG
COMMUNITY SERVICES, INC.,

                               Defendants.
------------------------------------------------------------------X

            1.       The summons and complaint in this action having been duly served on above-

named defendant LCG COMMUNITY SERVICES, INC. (“LCG SERVICES”) on April 8, 2019,

and said defendant having failed to answer or otherwise move against the complaint, and the

default having been duly noted;

            2.       NOW, on motion of Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, attorneys

for plaintiff SCOTTSDALE INSURANCE COMPANY, as successor in interest to policies

originally        underwritten     by    Western   Heritage     Insurance   Company   (“SCOTTSDALE

INSURANCE”), it is hereby,

            3.       ORDERED and ADJUDGED that plaintiff SCOTTSDALE INSURANCE is

awarded judgment against LCG SERVICES; and it is,

            4.       ORDERED and ADJUDGED that, subject to paragraph 10 below, SCOTTSDALE

INSURANCE has no obligation to defend or indemnify RAZZAL HOSPITALITY AND


{N1673881.1 }
8280171v.1
                 Case 1:19-cv-02436-ER Document 80 Filed 05/26/20 Page 2 of 3



MANAGEMENT, INC. (“RAZZAL HOSPITALITY”) or any other party, including LCG

SERVICES, in connection with the matter of R J E, an infant under the age of 14 years by his

M/N/G Andrea T E and Andrea T E, individually v. The City of New York, New York City

Department of Homeless Services, 2242 Realty LLC, LCG Community Services, Inc., and Razzal

Hospitality and Management, Inc., commenced in the Supreme Court of the State of New York,

County of Bronx, under Index No. 28309/2016 (hereinafter, the “Underlying Action”), under

commercial general liability policy number SCP1002419 issued by SCOTTSDALE INSURANCE

to RAZZAL HOSPITALITY, with effective dates of May 30, 2014 through May 30, 2015

(hereinafter, the “2014-2015 CGL Policy”); and it is,

            5.      ORDERED and ADJUDGED that, subject to paragraph 10 below, SCOTTSDALE

INSURANCE has no obligation to defend or indemnify RAZZAL HOSPITALITY or any other

party, including LCG SERVICES, in connection with the Underlying Action under commercial

general liability policy number SCP1038220 issued by SCOTTSDALE INSURANCE to

RAZZAL HOSPITALITY, with effective dates of May 30, 2015 through May 30, 2016

(hereinafter, the “2015-2016 CGL Policy”); and it is,

            6.      ORDERED and ADJUDGED that, subject to paragraph 10 below, there is no

coverage for the Underlying Action under the 2014-2015 CGL Policy because 2242 Webster

Avenue, Apartment 44, Bronx, New York 10457 (the loss location at issue in the Underlying

Action) (hereinafter, the “Subject Premises”) is not a scheduled location / designated premises

under the policy; and it is,

            7.      ORDERED and ADJUDGED that, subject to paragraph 10 below, there is no

coverage for the Underlying Action under the 2015-2016 CGL Policy because the Subject

Premises is not a scheduled location / designated premises under the policy; and it is,



{N1673881.1 }
8280171v.1
                 Case 1:19-cv-02436-ER Document 80 Filed 05/26/20 Page 3 of 3



            8.      ORDERED and ADJUDGED that, subject to paragraph 10 below, LCG

SERVICES is bound by the Court’s judgment herein, and has no right to make any claim under

the 2014-2015 CGL Policy or the 2015-2016 CGL Policy with respect to the claims against

RAZZAL HOSPITALITY in the Underlying Action; and it is,

            9.      ORDERED and ADJUDGED that, subject to paragraph 10 below, SCOTTSDALE

INSURANCE has no obligation to LCG SERVICES under the 2014-2015 CGL Policy or the

2015-2016 CGL Policy for the matters alleged in the Underlying Action; and it is,

            10.     ORDERED and ADJUDGED that this Default Judgment, including but not limited

to paragraphs 4 through 9 above, shall be applicable to and binding upon and against LCG

SERVICES only, and shall not be applicable to or binding upon or against any other party,

including defendants RAZZAL HOSPITALITY AND MANAGEMENT, INC., R J E, an infant

under the age of 14 years by his M/G/G ANDREA T E and ANDREA T E, individually, THE

CITY OF NEW YORK, NEW YORK CITY DEPARTMENT OF HOMELESS SERVICES, and

2242 REALTY LLC.




            May. 26, 2020




{N1673881.1 }
8280171v.1
